Citation Nr: 1418232	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-21 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic pneumonia and chronic pulmonary obstructive disorder (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1956 to June 1959.  He died in August 2011, with his perfected claim pending on appeal.  

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  The appellant, who is the Veteran's widow, requested to be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.  The RO granted the appellant's request for substitution.  Accordingly, the Board will address the merits of the claim of service connection for a respiratory disorder with the appellant as the substituted party.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appellant testified at a hearing at the RO via videoconference technology conducted by the undersigned Veterans Law Judge in October 2012.  A copy of the transcript is associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional buddy statements that have not been reviewed by the RO.  The appellant, however, waived initial RO consideration of new evidence at the October 2012 hearing.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran suffered from chronic and recurrent episodes of pneumonia starting in service that continued thereafter.  

The Veteran's service treatment records contain notations of pneumonia.  A May 1957 chest x-ray revealed pneumonic infiltration in the right middle lobe consistent with bronchopneumonia and a January 1958 chest x-ray revealed definite pulmonary infiltration of the right lower lobe field with an impression of pneumonitis.  The Veteran was diagnosed with pneumonia, primary atypical, right lower lobe in January 1958.  

The Veteran's post-service treatment records show that he received chest CT scans in November 2007 and April 2009.  The November 2007 scan revealed some resolution of scarring and post infectious process and the April 2009 scan revealed persistent right lower lung infiltrates that may be a result of an infectious process.  

The Veteran was also hospitalized for pneumonia in December 2009.  An associated chest x-ray from December 2009 revealed right lower lobe infiltrates.  The x-ray was interpreted as showing increased markings in the right regular basis, which, the examiner noted, may be chronic.  A subsequent chest x-ray from December 2009 revealed small bibasilar infiltrates of unknown age or etiology and hyperinflated lungs.  

The Veteran was afforded a VA examination in February 2011.  The VA examiner opined that the Veteran's COPD was not related to service.  The examiner did not, however, opine as to whether the Veteran's post-service episodes of pneumonia were either related to his in-service pneumonia or to his exposure to asbestos during service.  As such, an addendum opinion is necessary to determine the nature and etiology of the claimed respiratory disorder.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (VA has an obligation to assist an appellant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the appellant so that she can identify any healthcare provider who had treated the Veteran for the claimed respiratory disorder.  After securing any necessary authorization from her, the RO should obtain copies of any identified records not already contained in the claims file, to include any outstanding VA treatment records.

2.  The RO should then refer the claims file to a pulmonologist for an addendum opinion to determine the likely etiology of the claimed respiratory disorder.  

The claims file and a copy of this Remand is to be made available to and be reviewed by the examiner.  Based on the review of the record, the examiner is to address the following.  

Is it at least as likely as not (a 50 percent or greater probability) that the claimed respiratory disorder, to include recurrent pneumonia or residuals of pneumonia, had its onset in service or is otherwise related to an event or incident in service, to include the Veteran's bronchopneumonia in May 1957 and pneumonitis/pneumonia in January 1958, or the Veteran's exposure to asbestos.  

The examiner should consider the appellant's assertion that the Veteran had pneumonia two to four times per year since separation from service.  

The examiner must specifically review the Veteran's post-service treatment records relating to his pneumonia in December 2009 and associated chest x-rays as well as the chest CT scans from November 2007 and April 2009.  

The examiner is also asked to assume the Veteran was exposed to asbestos during service.   

A complete rationale for all opinions must be provided.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remained denied, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



